Citation Nr: 1205217	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-02 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel  



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By way of background, the Veteran's claim was remanded for further evidentiary development in November 2008 and May 2010, and the Board requested an expert medical opinion in August 2011.  The case is now again before the Board for further appellate review.


FINDING OF FACT

The Veteran's service treatment records document indications of the early stages of rheumatoid arthritis, and a VA expert medical opinion has characterized the Veteran's current hand and cervical spine arthritis as current manifestations of this disease process that began during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the bilateral hands have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).  

2.  The criteria for service connection for arthritis of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In the instant case, the Board is granting service connection for arthritis of the bilateral hands and cervical spine; thus, the Board is granting the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Service Connection Claims

The Veteran is a physician whose who served from July 1967 to July 1969 in the United States Public Health Service as a surgeon, and he is seeking service connection for arthritis of his bilateral hands and cervical spine that he contends initially manifested during his period of service.  Specifically, he contends that while in service he developed rheumatoid arthritis in his hands, which he treated himself, and that his condition has since spread, resulting in his current bilateral hand and cervical spine disabilities.  

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).
The Veteran had no neck or hand abnormalities noted on entrance to service, but his separation examination report (conducted in May 1969) notes non-tender fusiform swelling of his proximal interphalangeal joints and mild joint deformity, which was assessed as possible early rheumatoid arthritis.  Additionally, in his separation self-report of medical history, the Veteran affirmed having swollen or painful joints; arthritis or rheumatism; and a bone, joint, or other deformity.  The Veteran also noted that he had a 3+ positive rheumatoid arthritis test while in service, and this information is verified by an August 1969 Department of Health, Education, and Welfare memorandum.   

The Veteran's post-service treatment records include an August 1969 memorandum created in response to the Veteran's future employer's request for information regarding the Veteran's complaint of swollen joints leading to a possible early diagnosis of rheumatory arthritis.  The memorandum sent in response to this query chronicles the in-service examination findings of fusiform swelling of the proximal interphalangeal joints of the hands, a February 1968 rheumatoid test with a 3+ result, and a repeat May 1969 rheumatoid test with a negative result.  The memorandum further states that the Veteran did not report any joint symptoms during his two-year period of service.  

A June 1983 private x-ray report notes that the Veteran's neck x-rays revealed chronic degenerative discogenic and degenerative joint disease at C4 through C7.  A November 1991 private treatment record reflects the Veteran's report that he had experienced on-going neck pain before having two significant flare-ups of neck pain, one in 1984 and another in 1987.  An April 1989 private treatment record reflects the Veteran's report that he was rear-ended in approximately 1983 or 1984, after which his neck pain significantly increased.  The Veteran's Social Security Administration records reflect that the Veteran underwent a cervical spinal fusion in 1998.

The Veteran was afforded a VA examination and medical opinion in June 2009, at which time the Veteran was diagnosed with cervical strain status post-residuals of cervical surgery and bilateral hand strain, although these diagnoses were made without the benefit of reviewing x-rays of the Veteran's spine and hands (the Veteran declined x-rays of his hands and cervical spine at the time of the examination as his private treatment provider had recently performed them).  The two VA medical opinions of record (authored by the same VA examiner), obtained pursuant to the Board's 2008 and 2010 remand directives, failed to link the Veteran's claimed conditions to service.  However, the opinions appear to be predicated upon a finding that an August 1969 separation medical examination report revealed no upper extremity or spinal abnormalities, whereas the Veteran's separation medical examination was performed in May 1969 (prior to his discharge from service in July 1969) and notes the aforementioned abnormalities of his upper extremities.

Given the Board's finding that the 2008 and 2010 VA medical opinions were premised on inaccurate information, the Board requested a VA expert medical opinion in August 2011 to explore the likelihood that the Veteran's currently-diagnosed hand and cervical spine disorders initially manifested during service or are otherwise related to service.

The requested opinion, authored by a VA orthopedic surgeon, characterizes the in-service assessments of interphalangeal fusiform swelling and a positive rheumatoid factor test to indicate that the Veteran developed the early stages of rheumatoid arthritis during service.  Accordingly, the physician opined that the Veteran's current bilateral hand and neck arthritis were the manifestations of a disease that initially manifested during service.  The physician noted that the findings of fusiform swelling of the Veteran's interphalangeal joints were a common finding associated with rheumatoid arthritis.  The physician further clarified that the repeat rheumatoid factor test that produced negative results did not necessarily exclude a diagnosis of rheumatoid arthritis.  

The physician also acknowledged that while the Veteran's claims file did not reflect current radiological findings of hand arthritis, his claims file reflects frequent references to a diagnosis of hand arthritis.  Moreover, the examiner stated that rheumatoid arthritis commonly affects the hands and wrists, therefore making it likely that the Veteran does indeed have hand arthritis associated with the rheumatoid arthritis he developed during service.  The physician further found it likely that the Veteran's cervical arthritis, diagnosed after service, was at least partly contributable to the rheumatoid arthritis that he developed during service.   In support of this opinion, the physician stated that while it is possible to develop cervical arthritis without also having rheumatoid arthritis, a history of rheumatoid arthritis, an inflammatory disease, usually contributes to the development of arthritis of the spine.

The Board finds that this VA expert medical opinion is of great probative value, as it is predicated upon an accurate and thorough review of the record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

Thus, the Board finds that the evidence of record is sufficient to establish current diagnoses of bilateral hand and cervical spine arthritis that have been medically linked to service.  As such, a basis for granting service connection for both forms of arthritis has been presented, and the Veteran's appeal is granted.


ORDER

Service connection for arthritis of the bilateral hands is granted.

Service connection for arthritis of the cervical spine is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


